DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-8 and 15-20) in the reply filed on 12/20/2021 is acknowledged.
Claims 9-14 have been canceled and claims 21-26 are new.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 707 disclosed in [0087].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 15, 16, and 23-24 are objected to because of the following informalities:  
Claim 1, line 6: “the one or more of the plural sections” should be first introduced as “
Claim 6, line 3: “deteermining" should be spelled “determining”;
Claim 15, line 1: “An system” should read “[[An]] A system”;
Claim 16, line 2: “restiction" should be spelled “restriction”;
Claim 23, line 1: “restiction" should be spelled “restriction”; and
Claim 24, line 1: “controling" should be spelled “controlling”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “the at least one rule” without antecedent basis. The claim is indefinite because it is not clear what this “at least one rule” is. For the purpose of examination, Examiner 
Claims 22-25 are rejected for the same reason by their dependence on claim 21.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 16, the claim recites “wherein the at least one rule is based on a restriction in movement of the vehicle system during the trip”. However, parent claim 15 already states “determining at least one rule based on the speed requirements determined” (line 4). Examiner considers “a restriction in movement” to be broader than “speed requirements”. Hence claim 16 is not further limiting.
Regarding claim 21, the claim recites “generating instructions that provide at least one rule to follow within a determined section”. This appears to be a broader version of the limitation in parent claim 1 that reads “generating or modifying a trip plan that designates operational settings of the vehicle system at one or more different locations, different distances along the one or more of the plural sections, or different times, including operational settings within the at least one speed restriction section” where a “trip plan” (claim 1) is considered “instructions” (claim 21), “operational settings” (claim 1) is considered “at least one rule to follow” (claim 21), and “within the at least one speed restriction section” (claim 1) is considered “within a determined section” (claim 21). Hence claim 21 is not further limiting.
Regarding claim 22, the claim depends on claim 21 and recites “wherein the determined section is the at least one speed restriction section”. As stated in the 112d rejection of claim 21, “within the at least one speed restriction section” (claim 1) is considered “a determined section” (claim 21). The limitation of claim 22 confirms this interpretation. Hence claim 22 is not further limiting.
Regarding claim 23, the claim recites “wherein the at least one rule is based on a restriction in movement of the vehicle system during the trip”. Parent claim 1 recites “maintaining the vehicle system above a first threshold speed within the at least one speed restriction section based on the trip plan”. As explained in the 112d rejection of claim 21, “trip plan that designates operational settings” (claim 1) is considered “instructions that provide at least one rule” (claim 21), and “maintaining the vehicle system above a first threshold speed” (claim 1) is considered “a restriction in movement of the vehicle” (claim 23). Hence claim 23 is not further limiting.
Regarding claim 24, the claim recites “controling movement of the vehicle system based on the instructions”. Parent claim 1 recites “maintaining the vehicle system above a first threshold speed within the at least one speed restriction section based on the trip plan”. As explained in the 112d rejection of claim 21, “trip plan” (claim 1) is considered “instructions” (claims 21 and 24), and “maintaining the vehicle system 

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-16, 18, 20, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 15, the system claim(s) recite(s) “determine speed requirements during plural sections of a trip of a vehicle system; determining at least one rule based on the speed requirements determined; generate or modify a trip plan that designates operational settings of the vehicle system at one or more of different location, different distances along the one or more routes, or different times” and “generate instructions that provide the at least one rule to follow within a determined section” which may include mental activity and is thus considered an abstract idea. The claim(s) does/do not include additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. The only additional element is “one or more processors”. This amounts only to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 16, 18, 20, and 25 are rejected for the same reason as claim 15 and because they also fail to practically apply the abstract idea or recite significantly more. Specifically: Claim 16 repeats that the at Claims 18, 20, and 25 recite additional functionality that may also be considered abstract ideas (mental activities) and do not recite any additional elements to practically apply the abstract idea or amount to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 21-25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al. (EP 3095661 A2).
Regarding claim 1, Dorner teaches a method comprising: 
determining speed requirements during plural sections of a trip of a vehicle system ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope); 
determining at least one speed restriction section of the plural sections of the trip based on the speed requirements determined (Examiner considers max and min speeds to constitute “speed restriction”; they are determined and applicable to section(s) of the trip (i.e. “speed restriction section”) based on the events described in [0014-15] cited above; see also [0022]: max/min speed is adjusted as a function of the road or traffic parameter); 
[0014]: max/min speed can be adjusted before reaching the future road or traffic event, [0022]: adjusted automatically; [0024]: adjusted by driver; “operational settings” include speeds according to [0019] of Applicant’s spec); 
maintaining the vehicle system above a first threshold speed within the at least one speed restriction section based on the trip plan (Figs. 3-4, 5b, 6, and 10 (between S0 and S1 and after S3)); and 
limiting supplemental propulsion force in the vehicle system in the at least one speed restriction section until the first threshold speed is reached, based on the trip plan ([0006]: during the deceleration step, the vehicle may coast until it drops below the minimum speed; [0010]: in the deceleration step, the connection between the drive device and the drive shaft can be released).  
Regarding claim 7, Dorner teaches the method of claim 1, and Dorner also teaches automatically controlling movement of the vehicle system according to the trip plan ([0005]: speed of the vehicle is automatically controlled).  
Regarding claim 8, Dorner teaches the method of claim 1, and Dorner also teaches that the operational settings of the vehicle system include at least one of speed, tractive power, tractive effort, braking effort, or braking power (at least [0014]: max/min speed).  
Regarding claim 21, Dorner teaches the method of claim 1, and Dorner also teaches generating instructions that provide the at least one rule to follow within a determined section ([0014]: max/min speed can be adjusted before reaching the future road or traffic event; Examiner considers max/min speeds to read on “instructions that provide the at least one rule”; [0005]: speed of the vehicle is automatically controlled indicating that speed instructions are provided/followed).  
Regarding claim 22, Dorner teaches the method of claim 21, and Dorner also teaches that the determined section is the at least one speed restriction section (Examiner considers max and min speeds to constitute “speed restriction”; they are determined and applicable to section(s) of the trip (i.e. “speed restriction section”) based on the events described in [0014-15] cited above; see also [0022]: max/min speed is adjusted as a function of the road or traffic parameter).  
Regarding claim 23, Dorner teaches the method of claim 21, and Dorner also teaches that the at least one rule is based on a restiction in movement of the vehicle system during the trip ([0014-15]; Examiner considers max/min speeds to constitute a “restriction in movement”).  
Regarding claim 24, Dorner teaches the method of claim 21, and Dorner also teaches controling movement of the vehicle system based on the instructions ([0005]: speed of the vehicle is automatically controlled).  
Regarding claim 25, Dorner teaches the method of claim 21, and Dorner also teaches modifying or updating the instructions including the at least one rule during the trip ([0022]: max/min speeds adjusted automatically; [0024]: max/min speeds adjusted by driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (EP 3095661 A2) in view of Plianos et al. (US 2019/0100204 A1).
Regarding claim 2, Dorner teaches the method of claim 1, and Dorner also teaches determining the first threshold speed within the at least one speed restriction section (e.g. minimum speed determined in [0014-15]). Dorner teaches that the method, in general, saves energy, but Dorner does not explicitly disclose that the first threshold speed is determined “based on fuel consumption during the trip”.  However, Plianos teaches that a coasting speed envelope may be defined in part by a lower speed limit which is determined with reference to “speed limits imposed by the need to meet emissions or fuel consumption rules under which the vehicle is operating” because a particular vehicle may be less efficient below certain speeds due to gearing ([0176]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to determine the minimum speed based on fuel consumption during the trip as taught by Plianos in order to prevent the vehicle from coasting into a speed range with increased fuel consumption, thereby ensuring that fuel consumption will be reduced.
Regarding claim 3, modified Dorner teaches the method of claim 2, and Dorner also teaches, determining a second threshold speed within the at least one speed restriction section (e.g. maximum speed determined in [0014-15]); and maintaining the vehicle system below the second threshold speed within the at least one speed restriction section based on the trip plan (Figs. 3-4, 5b, 6, and 10 (between S0 and S1 and after S3)).  
Regarding claim 4, modified Dorner teaches the method of claim 3, and Dorner also teaches that the second threshold speed is based on a route requirement or vehicle requirement ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope).  
Regarding claim 5, modified Dorner teaches the method of claim 3, and Dorner also teaches that the first threshold speed is less than the second threshold speed (Figs. 3-4, 5b, 6, and 10: Vmin = first threshold speed, Vmax = second threshold speed, Vmin < Vmax).  

Claims 6, 15-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (EP 3095661 A2) in view of Maleki et al. (US 2019/0375407 A1).
Regarding claim 6, Dorner teaches the method of claim 1, but Dorner, as modified, does not teach “determining the at least one speed restriction section of the plural sections of the trip based on the speed requirements determined includes determining fuel consumption of the vehicle system during the trip, and deteermining the speed requirements based on reducing the fuel consumption determined”. However, Maleki teaches a cruise controller comprising a real-time energy consumption model which predicts the total volume of fuel required to drive the vehicle for a given set of vehicle and environment operating conditions ([0031]) and determines speed requirements based on reducing the fuel consumption determined ([0024]: e.g. an upcoming segment of road with an uphill grade has a target speed window of 55-65 MPH and the cruise controller may generate a performance plan that includes gradually increasing the ground speed from a current speed of 60 to 65 MPH as the vehicle approaches the uphill grade and then allowing the vehicle to gradually slow from 65 MPH to 55 MPH as it continues to climb up the incline. This provides an overall reduction in fuel consumption.) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner by determining fuel consumption for a trip and then adaptively determining speed requirements to lower the fuel consumption as taught by Maleki in order to dynamically decrease fuel consumption (Maleki [0008]).
Regarding claim 15, Dorner teaches an system comprising: 
	[a control device] configured to:
determine speed requirements during plural sections of a trip of a vehicle system ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope); 
determining at least one rule based on the speed requirements determined (Examiner considers max and min speeds to constitute “at least one rule”; they are determined based on the events described in [0014-15] cited above); 
[0014]: max/min speed can be adjusted before reaching the future road or traffic event, [0022]: adjusted automatically; “operational settings” include speeds according to [0019] of Applicant’s spec); and 
generate instructions that provide the at least one rule to follow within a determined section ([0014]: max/min speed can be adjusted before reaching the future road or traffic event; Examiner considers max/min speeds to read on “instructions that provide the at least one rule”; [0005]: speed of the vehicle is automatically controlled indicating that speed instructions are provided/followed).  
Dorner teaches a “control device” but does not explicitly teach that the control device is “one or more processors”. However, Maleki teaches a cruise controller which can be implemented by a processor ([0019]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to implement the control device as a processor as taught by Maleki because use of a processor for implementing speed control was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and would have had predictable results, i.e. processor-based speed control of the vehicle.
Regarding claim 16, modified Dorner teaches the system of claim 15, and Dorner also teaches that the at least one rule is based on a restiction in movement of the vehicle system during the trip ([0014-15]; Examiner considers max/min speeds to constitute a “restriction in movement”).  
Regarding claim 17, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to: control movement of the vehicle system based on the instructions (Dorner [0005]: speed of the vehicle is automatically controlled).  
Regarding claim 18, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to modify or update the Dorner [0022]: max/min speeds adjusted automatically).  
Regarding claim 19, modified Dorner teaches the system of claim 15, but Dorner, as modified, does not explicitly teach that the one or more processors are configured to “display the instructions on a display on-board the vehicle system and in communication with” the one or more processors. However Maleki teaches a cruise control technique in which operating instructions may be either output to a driver (Fig. 2, step 230; [0026]: visual clues) or output directly to vehicle actuators (Fig. 2, steps 240-250). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner by displaying instructions to a driver as taught by Maleki in order to instruct the driver to operate the vehicle more efficiency thereby reducing fuel consumption in manual driving mode (Maleki [0026]).
Regarding claim 20, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to determine an allocation of time for following the at least on rule and generating the instructions based on the allocation of time determined (Dorner [0033]: for vehicles traveling in a group, vehicles are put in a state with reduced drive power for a defined period of time).  
Regarding claim 26, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to automatically control movement of the vehicle system according to the trip plan (Dorner [0005]: speed of the vehicle is automatically controlled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662